DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second welding part is a circular bump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 reads, “The micro water pump as described in claim 3, wherein the second welding part has a trapezoidal cross-section with an area gradually decreasing towards the first welding part.” And claim 3 already has described the second welding part as “a circular bump” the second welding part cannot be two things simultaneously and is therefore unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PGPUB 2016/0146219 A1) in view of Chen (US PGPUB 2019/0245301 A1).

Regarding claim 1, Lyon discloses a micro water pump (Fig. 1), comprising: a pump body  (330) having a cavity (330), an inlet  communicated with the cavity (331), and an outlet communicated with the cavity (332); a drive mechanism engaged with the pump body (310) for driving liquid from the inlet into the cavity and to discharge from the outlet ([0041]); wherein the pump body comprises a base (330) and a upper cover (301) fixed to the base for cooperatively forming the cavity.
However, Lyon does not explicitly disclose, teach, or suggest; “forming the cavity by ultrasonic welding.”
	Chen teaches, in the field of creating covers for electronic components to use ultrasonic welding between upper and lower casings, including using a groove (112) and rib (121) to create a weld line to facilitate the ultrasonic weld ([0029]) and to allow an accurate mutual fit which can ensure the reliability of ultrasonic welding.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the micro water pump of Lyon by joining the base and the upper cover with the groove (112) and rib (121) and using ultrasonic welding ([0029]), as both references are in field of electronic components, and person of ordinary skill would appreciate that “In order to seal the upper casing and the lower casing, ultrasonic welding may be applied, Frictional heat is generated at the joint between the two casings by using the high-frequency vibration wave, and then two casings are welded instantaneously, creating not only a tight boding between the upper casing and the lower casing, but also good structural strength at the weld seam [0018]” and “The groove is opposite to the rib, allowing accurate mutual fit, which can ensure the reliability of the ultrasonic welding [0030]”

	Regarding claim 2, the combination of Lyon and Chen teach all of claim 1 as above, wherein the base or the upper cover has a first welding part surrounding the cavity, the other includes a second welding part corresponding to the first welding part; the first welding part and the second welding part are melted into one body by ultrasonic welding for fixing the base and the upper cover (Chen; [0018], [0030]).

	Regarding claim 5, the combination of Lyon and Chen teach all of claim 1 as above, further including a rotating shaft (Lyon, 116) formed by the base, wherein the drive mechanism comprises an impeller (Lyon, 312) located in the cavity for being rotatably connected with the rotating shaft (Lyon Fig. 6), a rotor (Lyon, 134) engaged with the impeller, and a stator (Lyon, 136) mounted on the base for driving the rotor to rotate.

	Regarding claim 6, the combination of Lyon and Chen teach all of claim 5 as above, wherein the impeller comprises an impeller body (Lyon 111), a first installation slot (Lyon, 134) arranged at one end of the impeller body, and a blade (Lyon 114) arranged on an outer sidewall of the impeller body (Lyon, Fig. 6); the blade body is rotatably connected with the rotating shaft (Lyon, Fig. 6); and the rotor is a circular magnet installed in the first installation slot (Lyon, [0059]).

	Regarding claim 8, the combination of Lyon and Chen teach all of claim 6 as above, wherein a second installation slot (Lyon, Fig. 6) is proved on the side of the base back to the upper cover (Lyon, 125); the stator is embedded in the second installation slot (Lyon, Fig. 6).

	Regarding claim 9, the combination of Lyon and Chen teach all of claim 8 as above, further comprising a circuit board installed on the base (Lyon; 302, [0044]); a side of the base back to the upper cover is provided with a third installation slot (Lyon, 302) for accommodating the circuit board, the circuit board is electrically connected to the stator via a cable [Lyon, [0006]).

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Chen as applied to claim 2 above, and further in view of Klinstein et al. (US Patent 9,873,225 B2).

The combination of Lyon and Chen teach, wherein the first welding part is an annular groove (Chen, 112).
However, the combination of Lyon and Chen do not explicitly teach or suggest, “wherein the second welding part is a circular bump.”
Chen teaches, “Optionally, the cross-sectional shape perpendicular to the extension direction of the rib and the groove may also be rectangular, trapezoidal, or other cross-sectional shapes commonly used by those skilled in the art, as long as the cross-sectional shape of the rib and the groove allows for mutual fitting and facilitated ultrasonic welding between the two [0037].”
Klinstein et al. teaches circular (10a, 10b), parabolic (10c), polygonal (10e), and trapezoidal (10d) energy directors for ultrasonic welding.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weld bead or welding part of Chen with the circular cross section (10a, 10b) as taught by Klinstein et al. as all references are in the same field of endeavor, and a person of ordinary skill would appreciate that a circular cross-section for the weld bead is in fact one of these “other cross-sectional shapes commonly used by those skilled in the art” as well as the trapezoidal shape as shown by Chen and Klinstein et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Chen as applied to claim 6 above, and further in view of Ahrens et al. (US PGPUB 2008/0185930 A1).

The combination of Lyon and Chen teach all of claim 6 as above, wherein the rotor is fixed to an inner sidewall of the first installation slot or an outer sidewall of the impeller (Lyon, Fig. 6).
However, the combination of Lyon and Chen do not explicitly teach or suggest, “by gluing”
Ahrens et al. teaches a rotor (2) with a gap (11) and ribs (3) for receiving an adhesive to glue the magnet (5) to the rotor body [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the micro water pump as taught by Lyon and Chen by giving a gap to the rotor to allow for gluing of the magnets to rotor, and one of ordinary skill would appreciate that the gaps and ribs would lead to error-free assembly that is faster and more efficient [0009]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0249673 A1 discloses a pump device.
US PGPUB 2018/0266435 A1 discloses an axial alignment structure for fluid pressure pump.
US PGPUB 2017/0347487 A1 discloses a reverse flow microstructure water cooling unit with included pump for cooling of an electrical or electrical component.
US PGPUB 2016/0338223 A1 discloses an electronic device and liquid cooling heat dissipation structure thereof.
US PGPUB 2014/0334921 A1 discloses a pump for water cooler.
US PGPUB 2006/0048740 A1 discloses a resin intake manifold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745